Exhibit 10.138



ENDO INTERNATIONAL PLC
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN


PURPOSE AND SCOPE OF THE PLAN
1.1
Purpose

The Endo International plc Amended and Restated Employee Stock Purchase Plan is
intended to encourage employee participation in the ownership and economic
progress of the Company pursuant to a plan that is designed to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code.
1.2
Definitions

Unless the context clearly indicates otherwise, the following terms have the
meaning set forth below:
Board of Directors or Board shall mean the Board of Directors of the Company.
Code shall mean the Internal Revenue Code of 1986, as amended from time to time,
together with any applicable regulations issued thereunder.
Committee shall mean the Board, or a committee designated by the Board to
administer the Plan, which Committee shall administer the Plan as provided in
Section 1.3 hereof.
Company shall mean Endo International plc, an Irish public limited company, or
any successor corporation.
Compensation shall mean the fixed salary or base hourly wage paid by the Company
or a Designated Subsidiary, as applicable, to an Employee as reported by the
Company (or by a Designated Subsidiary) to the United States government (or
other applicable government) for income tax purposes, including an Employee’s
portion of salary deferral contributions pursuant to Section 401(k) of the Code
and any amount excludable pursuant to Section 125 of the Code, but excluding
items such as commissions, bonuses, fees, overtime pay, severance pay, expenses,
stock option or other equity incentive income, or other special emolument or any
credit or benefit under any employee plan maintained by the Company.
Designated Subsidiary shall mean any Subsidiary of the Company that has been
designated by the Committee to participate in the Plan.
Employee shall mean any employee of the Company or a Designated Subsidiary who
is scheduled to work for the Company or such Designated Subsidiary, as the case
may be, for a minimum of twenty hours per week.
Exercise Date shall mean the last trading day of each Offering Period, unless
otherwise determined by the Committee.
Fair Market Value shall mean, with respect to a share of Stock, as of a date of
determination, shall mean (1) the closing sales price per share of the Stock on
the national securities exchange on which such Stock is principally traded on
the date of the grant of such Award, or (2) if the shares of Stock are not
listed or admitted to trading on any such exchange, the closing price as
reported by the Nasdaq Stock Market for the last preceding date on which there
was a sale of such stock on such exchange, or (3) if the shares of Stock are not
then listed on a national securities exchange or traded in an over-the-counter
market or the value of such shares is not otherwise determinable, such value as
determined by the Committee in good faith upon the advice of a qualified
valuation expert.
Offering Date shall mean the first trading day of each Offering Period, unless
otherwise determined by the Committee.
Offering Period or Period shall mean the Plan Quarter beginning on an Offering
Date and ending on the next succeeding Exercise Date, or such other period as
determined by the Committee.
Option Price shall mean the purchase price of a share of Stock hereunder as
provided in Section 3.1 hereof.

1



--------------------------------------------------------------------------------

Exhibit 10.138

     
Participant shall mean any Employee who (i) is eligible to participate in the
Plan under Section 2.1 hereof and (ii) elects to participate.
Plan shall mean the Endo International plc Employee Stock Purchase Plan, as the
same may be amended from time to time.
Plan Account or Account shall mean an account established and maintained in the
name of each Participant.
Plan Administrator shall mean any Employee or Employees or a third party
qualified to act as the Plan Administrator appointed pursuant to Section 1.3
hereof.
Plan Quarter shall mean each three (3) month period commencing January 1, 2012
and each calendar quarter thereafter.
Stock means the ordinary shares, par value $0.0001 per share, of the Company.
Subsidiary shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of granting an
option, each of the corporations other than the last corporation in the unbroken
chain owns shares possessing fifty percent (50%) or more of the total combined
voting power of all classes of shares in one of the other corporations in such
chain.
1.3
Administration of Plan

Subject to oversight by the Board of Directors or the Board’s Compensation
Committee, the Committee shall have the sole authority and complete discretion
to administer the Plan and to make and adopt rules and regulations not
inconsistent with the provisions of the Plan or the Code. Its interpretations
and decisions in respect of the Plan shall, subject to the aforesaid, be final
and conclusive. The Committee shall have the authority to appoint a Plan
Administrator and to delegate to the Plan Administrator such authority with
respect to the administration of the Plan as the Committee, in its sole
discretion, deems advisable from time to time.
1.4
Effective Date of Plan

The Plan became effective on June 9, 2014.
1.5
Extension or Termination of Plan

The Plan shall continue in effect until the earlier of (i) the date when no
shares of Stock are available for issuance under the Plan (at which time the
Plan shall be suspended as set forth in Section 4.3), or (ii) December 31, 2022,
unless terminated prior thereto by the Board of Directors or the Compensation
Committee of the Board, each of which shall have the right to terminate the Plan
at any time. Upon any such termination, the balance, if any, in each
Participant’s Account shall be refunded to him, or otherwise disposed of in
accordance with the policies and procedures prescribed by the Committee in cases
where such a refund is not possible.


PARTICIPATION
2.1
Eligibility

Participation in the Plan is limited to Employees who meet the requirements of
this Section 2.1. Each Employee may become a Participant by completing the
enrollment procedures prescribed by, or on behalf of, the Plan Administrator, as
revised from time to time. An Employee may enroll upon the commencement of
employment or prior to the Offering Date on the first Plan Quarter of each year
during the term of the Plan. For new Employees, such enrollment shall be
effective for the next Offering Period, subject to such administrative rules as
the Committee or Plan Administrator may establish. Notwithstanding any
provisions of the Plan to the contrary, no Employee shall be granted an option
to purchase Stock under the Plan if, immediately after the grant, such Employee
(or any other person whose shares would be attributed to such Employee pursuant
to Section 424(d) of the Code) would own shares and/or hold outstanding options
to purchase shares possessing five percent (5%) or more of the total combined
voting power or value of all classes of shares of the Company or of any
Subsidiary or parent of the Company. Any amounts received from an Employee which
cannot be used to purchase Shares as a result of this limitation will be
returned as soon as possible to the Employee without interest.
2.2
Payroll Deductions

Payment for shares of Stock purchased hereunder shall be made by authorized
payroll deductions from each payment of Compensation in accordance with
instructions received from a Participant. Such deductions shall be expressed as
a whole number percentage which shall not be more than 10% of the Participant’s
Compensation as in effect at the start of such Offering Period. A Participant
may not increase the deduction during an Offering Period. However, a Participant
may change the percentage deduction for any subsequent Offering Period by filing
notice thereof with the Company prior to the Offering Date on which such Period
commences. Employee contributions are accumulated during the Offering Period and
used to purchase shares on the Exercise Date. During an Offering Period, a
Participant may decrease the percentage deduction in effect for the remainder of
such Offering Period (subject to such

2



--------------------------------------------------------------------------------

Exhibit 10.138

administrative rules as the Committee or Plan Administrator may establish),
withdraw entirely from participation or discontinue payroll deductions but have
the payroll deductions previously made during that Offering Period remain in the
Participant’s Account to purchase Stock on the next Exercise Date, provided that
he or she is an Employee as of that Exercise Date. Any amount remaining in the
Participant’s Account after the purchase of Stock may be refunded without
interest upon the written request of the Participant. Any Participant who
discontinues payroll deductions during an Offering Period may again become a
Participant for a subsequent Offering Period upon completion of the enrollment
procedures prescribed by, or on behalf of, the Plan Administrator, as revised
from time to time. Amounts deducted from a Participant’s Compensation pursuant
to this Section 2.2 shall be credited to such Participant’s Account.


PURCHASE OF SHARES
3.1
Option Price

The Option Price per share of the Stock sold to Participants hereunder shall be
not less than 85% of the Fair Market Value of such share on the Exercise Date of
the applicable Offering Period, and in no event shall the Option Price per share
be less than the par value of the Stock; provided that the Offering Period may
not exceed five years from the Offering Date. Notwithstanding the foregoing, the
Committee may determine prior to the commencement of an Offering Period that the
Option Price per share of the Stock sold to Participants hereunder in such
Offering Period shall be the lesser of the discounted Fair Market Value of such
share on (A) the Exercise Date of the applicable Offering Period or (B) the
Offering Date for such Offering Period, but in no event shall the Option Price
per share be less than the par value of the Stock; provided that, in such case,
the Offering Period may not exceed twenty-seven months from the Offering Date.
3.2
Purchase of Shares

On each Exercise Date, the amount in a Participant’s Account shall be charged
with the aggregate Option Price of the largest number of shares of Stock which
can be purchased with such amount, including fractional shares, if so authorized
by the Committee, and such shares will be purchased by the Participant
hereunder. The balance, if any, in such Account following the purchase shall be
carried forward to the next succeeding Offering Period.
3.3
Limitations on Purchase

Notwithstanding any provisions of the Plan to the contrary, no Participant shall
be granted an option under the Plan which permits such Participant’s right to
purchase shares of Stock under all employee stock purchase plans (as described
in Section 423 of the Code) of the Company and any Subsidiary or parent of the
Company to accrue at a rate which exceeds twenty-five thousand dollars ($25,000)
of Fair Market Value of such shares of Stock (determined as of the first date of
the Offering Period) for any calendar year in which such option would be
outstanding at any time. Any amounts received from a Participant which cannot be
used to purchase Shares as a result of this limitation will be returned as soon
as possible to the Participant without interest.
To the extent necessary to comply with Section 423(b)(8) of the Code and the
limitations on purchase in this Section 3.3, a Participant’s payroll deductions
may be decreased to 0% during any Offering Period which is scheduled to end
during any calendar year, such that the aggregate of all payroll deductions
accumulated with respect to such Offering Period and any other Offering Period
ending within the same calendar year does not exceed the twenty-five thousand
dollar ($25,000) limit described above. Payroll deductions shall re-commence at
the rate provided for by the Participant’s prior election at the beginning of
the first Offering Period which is scheduled to end in the following calendar
year, unless suspended by the Participant pursuant to Section 2.2 of the Plan.
3.4
Transferability of Rights

Rights to purchase shares hereunder shall be exercisable only by the
Participant. Such rights shall not be transferable.


PROVISIONS RELATING TO STOCK
4.1
Stock Reserved; Delivery of Stock

A maximum of the shares of Stock equal to one percent of the shares of Stock
outstanding on April 15, 2011 may be purchased by Participants under the Plan,
which shares of Stock shall be treasury shares, shares purchased in the open
market, or newly authorized shares, as may be the case.

3



--------------------------------------------------------------------------------

Exhibit 10.138

4.2
Adjustment for Changes in Stock

In the event that adjustments are made in the number of outstanding shares of
Stock or such shares are exchanged for a different class of stock of the Company
or for shares of stock of any other corporation by reason of merger,
consolidation, stock dividend, stock split or otherwise or there occurs such
other event involving the Company which in the discretion of the Committee
requires adjustment hereunder, the Committee may make appropriate adjustments in
(i) the number and class of shares or other securities that may be reserved for
purchase, or purchased, hereunder, and (ii) the Option Price, provided that in
no event shall the Option Price be reduced to an amount that is lower than the
par value of a share. All such adjustments shall be made in the sole discretion
of the Committee, and its decision shall be binding and conclusive.
4.3
Insufficient Shares

If the aggregate funds available for the purchase of Stock on any Exercise Date
would cause an issuance of shares in excess of the number provided for in
Section 4.1 hereof, (i) the Committee shall proportionately reduce the number of
shares which would otherwise be purchased by each Participant in order to
eliminate such excess and (ii) the Plan shall automatically be suspended
immediately after such Exercise Date until such time when additional shares of
Stock may be added to the Plan.
4.4
Confirmation

Confirmation of each purchase of Stock hereunder shall be made available to the
Participant in either written or electronic format. A record of purchases shall
be maintained by appropriate entries on the books of the Company or Plan
Administrator.
4.5
Rights as Shareholders

The shares of Stock purchased by a Participant on an Exercise Date shall, for
all purposes, be deemed to have been issued and sold as of the close of business
on such Exercise Date. Prior to that time, none of the rights or privileges of a
shareholder of the Company shall exist with respect to such shares.


TERMINATION OF PARTICIPATION
5.1
Voluntary Withdrawal

A Participant may withdraw from the Plan at any time by filing notice of
withdrawal prior to the close of business on an Exercise Date. Upon withdrawal,
the entire amount, if any, in a Participant’s Account shall be refunded to him
without interest. Any Participant who withdraws from the Plan may again become a
Participant in accordance with Section 2.1 hereof.
5.2
Termination of Eligibility

If a Participant ceases to be eligible under Section 2.1 hereof for any reason,
the dollar amount in such Participant’s Account will be refunded or distributed
to the Participant, or in the case of death, the Participant’s designated
beneficiary on file or estate, or otherwise disposed of in accordance with
policies and procedures prescribed by the Committee in cases where such a refund
or distribution may not be possible.


GENERAL PROVISIONS
6.1
Notices

Any notice which a Participant files pursuant to the Plan shall be made on forms
prescribed by the Committee and shall be effective only when received by the
Company.
6.2
Condition of Employment

Neither the creation of the Plan nor participation therein shall be deemed to
create any right of continued employment or in any way affect the right of the
Company or a Designated Subsidiary to terminate an Employee.
6.3
Tax Matters

If the Participant makes a disposition, within the meaning of Section 424(c) of
the Code and regulations promulgated thereunder, of any share of Stock issued to
such Participant hereunder, and such disposition occurs within the two-year
period commencing on the day of the Offering Date or within the one-year period
commencing on the day of the Exercise Date, such Participant shall, within ten
(10) days of such disposition, notify the Company thereof.

4



--------------------------------------------------------------------------------

Exhibit 10.138

6.4
Amendment of the Plan

The Board of Directors or the Board’s Compensation Committee may at any time, or
from time to time, amend the Plan in any respect, except that, without approval
of the shareholders, no amendment may increase the aggregate number of shares
reserved under the Plan other than as provided in Section 4.2 hereof, materially
increase the benefits accruing to Participants or materially modify the
requirements as to eligibility for participation in the Plan. Any amendment of
the Plan must be made in accordance with applicable provisions of the Code
and/or any regulations issued thereunder, any other applicable law or
regulations, and the requirements of the principal exchange upon which the Stock
is listed. Without limiting the foregoing, the Board or Compensation Committee
may, at any time, terminate the Plan and refund (without interest) amounts in
Participant’s Accounts or shorten any ongoing or future Offering Period.
6.5
Application of Funds

All funds received by the Company by reason of purchases of Stock hereunder may
be used for any corporate purpose.
6.6
Legal Restrictions

The Company shall not be obligated to sell shares of Stock hereunder if counsel
to the Company determines that such sale would violate any applicable law or
regulation. Furthermore, the Company shall not be obliged to issue or deliver
any shares until all legal and regulatory requirements associated with such
issue or delivery have been complied with to the satisfaction of the Committee.
6.7
Gender

Whenever used herein, use of any gender shall be applicable to both genders.
6.8
Governing Law

The Plan and all rights and obligations thereunder shall be constructed and
enforced in accordance with the laws of the State of Delaware and any applicable
provisions of the Code and the related regulations.
6.9
Additional Matters

The Plan and the Options granted hereunder are intended to comply with the
applicable laws of any country or jurisdiction where Options are granted under
the Plan. Notwithstanding any provision of the Plan to the contrary, the
Committee may establish such special rules as the Committee determines are
necessary to comply with the laws of a foreign jurisdiction with respect to
citizens or residents of such foreign jurisdiction, provided that any such
special rules shall comply with the requirements of Section 423 of the Code and
the regulations and guidance promulgated thereunder. Schedules to the Plan set
forth provisions applicable to Participants providing services in the country
identified in the Schedule.



5



--------------------------------------------------------------------------------

Exhibit 10.138

Schedule A
Provisions Applicable to Canadian Participants
The following provision shall apply to any Participant of the Plan who is
resident in Canada (a Canadian Participant). Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.
Taxes and Other Source Deductions
It is the responsibility of the Canadian Participant to complete and file any
tax returns which may be required under Canadian tax laws within the periods
specified in those laws as a result of the Canadian Participant’s participation
in the Plan.
Notwithstanding any other provision contained in the Plan, a Canadian
Participant shall be solely responsible for all Applicable Withholding Taxes
resulting from his or her acquisition of shares of Stock pursuant to this Plan.
A Canadian Participant shall:
(a)
pay to the Company or a Designated Subsidiary an amount as necessary so as to
ensure that the Company or Designated Subsidiary is in compliance with the
applicable provisions of any federal, provincial, local or other law relating to
the Applicable Withholding Taxes in connection with such acquisition of shares
of Stock;

(b)
authorize the Company or a Designated Subsidiary, on behalf of the Canadian
Participant, to sell in the market on such terms and at such time or times as
the Company or such Designated Subsidiary determines a portion of the shares of
Stock acquired hereunder to realize cash proceeds to be used to satisfy the
Applicable Withholding Taxes; or

(c)
make other arrangements acceptable to the Company or a Designated Subsidiary to
fund the Applicable Withholding Taxes.

Applicable Withholding Taxes means any and all taxes and other source deductions
or other amounts which the Company or a Designated Subsidiary is required by law
to withhold from any amounts to be paid or credited hereunder.



6



--------------------------------------------------------------------------------

Exhibit 10.138

Schedule B
Provisions Applicable to Irish Participants
The following provisions shall apply to any Participant of the Plan who is
resident in Ireland (an Irish Participant). Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.
Taxes and Other Source Deductions
It is the responsibility of the Irish Participant to complete and file any tax
returns which may be required under Irish tax laws within the periods specified
in those laws as a result of the Irish Participant’s participation in the Plan.
It is also the responsibility of the Irish Participant to pay all taxes
resulting from his or her acquisition of shares of Stock pursuant to this Plan
in accordance with Irish tax law within the period specified in those laws.
Termination of Participation
Section 5.2 of the Plan shall be replaced with the following:
If an Irish Participant ceases to be eligible under Section 2.1 hereof for any
reason, the dollar amount in such Irish Participant’s Account will be refunded
or distributed to the Irish Participant, or in the case of death, in accordance
with the Irish Participant's will or the laws of intestacy.
Condition of Employment
Section 6.2 of the Plan shall be amended by the addition of the words "subject
to applicable law." at the end of the existing section and the addition of the
following sentence:
"Under no circumstances will any Participant ceasing to be an employee or
executive director be entitled to any compensation for any loss of any right or
benefit or prospective right or benefit under the ESPP which he might otherwise
have enjoyed whether such compensation is claimed by way of damages for wrongful
dismissal or other breach of contract or by way of compensation for loss of
office or otherwise howsoever."

7

